 Case 1:20-cr-00390-ENV Document 23 Filed 10/26/20 Page 1 of 3 PageID #: 167


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MB/AS                                               271 Cadman Plaza East
F. #2019R01465                                      Brooklyn, New York 11201




                                                    October 26, 2020


By ECF and Overnight Mail
Alex Spiro, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Ave., 22nd Floor
New York, NY 10010

              Re:     United States v. Javier Aguilar
                      Criminal Docket No. 1:20-CR-00390 (ENV)

Dear Mr. Spiro:

              Enclosed please find the government’s third production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This production
supplements the government’s earlier productions. The government also requests reciprocal
discovery from the defendant.

                Specifically, enclosed please find: (1) the contents, other than potentially
privileged material to which the case team does not have access, of a third email account used by
the defendant, BATES numbered JVA-EMAIL-0000514740 - JVA-EMAIL-0000516054; 1 (2)
records provided to the United States by Curacao and Panama in response to Mutual Legal
Assistance Treaty requests, BATES numbered DOJ-JVA-0000036774 - DOJ-JVA-0000047162;
and (3) an index of these materials. Because the email account being produced belongs to the
defendant, in an abundance of caution, the government is producing a copy of the entire
collection of data it received from Google, regardless of whether the information has been seized
pursuant to the relevant search warrant.




       1
         The government understands that filter attorney Nicola Mrazek is separately reaching
out to you to arrange production of potentially privileged material involving the defendant.
 Case 1:20-cr-00390-ENV Document 23 Filed 10/26/20 Page 2 of 3 PageID #: 168




                                                Very truly yours,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:     /s/ Mark E. Bini
                                                Mark E. Bini
                                                Andrey Spektor
                                                Assistant U.S. Attorneys
                                                (718) 254-7000

Enclosures

cc:   Clerk of the Court (ENV) (by ECF) (without enclosures)
      Ann Brickley & Adam Schwartz, U.S. Department of Justice (without enclosures)
      Derek Ettinger, Jonathan Robell & Clayton Solomon, U.S. Department of Justice
      (without enclosures)




                                            2
Case 1:20-cr-00390-ENV Document 23 Filed 10/26/20 Page 3 of 3 PageID #: 169




          Discovery Index: United States v. Javier Aguilar No. 1:20-CR-00390


                        Productions 5 - 6 - Thumb Drive 5
              Description                      Beg Bates           End Bates
Google SW return for account:            JVA-EMAIL-            JVA-EMAIL-
sixtotomas007@gmail.com                  0000514740            0000516054
Panama & Curacao MLAT Returns            DOJ-JVA-0000036774    DOJ-JVA-0000047162




                                          3
